REVISED SCHEDULE A To the PARTICIPATION AGREEMENT made the 28th day of August, 2007, by and among Allianz Variable Insurance Products Fund of Funds Trust, Allianz Life Insurance Company of New York, and Allianz Life Financial Services, LLC. Funds available under the contracts AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Growth Fund AZL Fusion Moderate Fund AZL Balanced Index Strategy Fund AZL Growth Index Strategy Fund AZL MVP Balanced Index Strategy Fund AZL MVP BlackRock Global Allocation Fund AZL MVP Franklin Templeton Founding Strategy Plus Fund AZL MVP Fusion Balanced Fund AZL MVP Fusion Moderate Fund AZL MVP Growth Index Strategy Fund AZL MVP Invesco Equity and Income Fund Separate Account Utilizing the Funds Allianz Life Variable Account C Contracts Funded by the Separate Account Allianz Advantage New York Allianz Charter II New York Allianz Connections New York Allianz High Five New York Allianz Opportunity New York Allianz Retirement Pro New York Allianz Vision New York Acknowledged: Allianz Variable Insurance Products FundAllianz Life Insurance Company of New York of Funds Trust By:/s/ Brian MuenchBy:/s/ Brian Muench Name:Brian J. MuenchName:Brian J. Muench Title:PresidentTitle: Vice President, Investments Allianz Life Financial Services, LLC By:/s/ Robert DeChellis Name:Robert DeChellis Title:President & Chief Executive Officer 16 Effective Date:April 30, 2012
